Title: To Thomas Jefferson from Louis Hue Girardin, 24 January 1824
From: Girardin, Louis Hue
To: Jefferson, Thomas


Dear and respected Sir,
Baltimore,
January 24th 1824.
Accept my deep and sincere thanks for Your Kind letter to Mr Monroe, in my behalf. In the event of a vacancy, it will greatly operate in my favour.—Whether or not, a vacancy will soon take place, is yet uncertain.The information respecting the University is doubly agreeable to me. I Know that it will be a source of incalculable and permanent benefit to the country; and I am aware of the Satisfaction which the completion of this good work of your hands, must convey to You.—The University of Virginia will become a focus of genial light for the State, and for the Union at large; and none but those who have reasons to hate light, even augured ill of its effects.I take the liberty to enclose two copies of an imperfect greek translation of Resolutions in favour of the Greeks, which I have made at the request of Mr W. G. D. Worthington—one for You, and one for Col. Randolph.With prayers that your health may continue good, and with great veneration, gratitude, and respect,I remain,Dear Sir,Your hble& obt ServtL. H. Girardin